After much consideration in an effort to agree with the majority opinion, I am unable so to do. It states that special verdict No. 4 is inconsistent with the general verdict. I cannot see that it is. That finding does nothing more nor less than state that, at the time the bank purchased the notes, it did not have any notice of any alleged false or fraudulent representations made by Brockman to the appellant which induced her to give the notes. The jury could not have found otherwise, because there is no testimony even tending to show that the bank knew *Page 458 
anything about Brockman's representations or that he even made any. But it does not necessarily follow that the bank had not other knowledge concerning the fairness of the note transaction, and if it had any such knowledge before it purchased the notes, it would be immaterial that it did not have knowledge of the misrepresentations that had been made by Brockman. But after two or three attempts, this court seems unable to agree upon the meaning of some of the special verdicts of the jury and what effect should be given to them. Such being the case, it is not improbable, as said by the majority opinion, "that the jury did not at all comprehend the issues in the case." For this reason, and not because I construe the special findings as does the majority opinion, I concur in the result of that opinion. Under such circumstances, it would seem to be wise to let the case be re-tried.